DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 06/29/2022. Claims 1-20 are pending.

Terminal Disclaimer
Terminal disclaimer has been received on 06/29/2022 and in response, the Double Patenting rejection of record is withdrawn.

35 U.S.C. 112(b) Rejection(s) 
In response to amendments, the rejection of record is withdrawn.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Ms. Melanie Grover (63,599) on 07/18/2022. 

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.

Listing of Claims:

1.	(Currently Amended) A client system including a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the client system to: 
monitor data input by a user entering data into a data entry interface;
determine, via the monitoring, that the user has provided, via the data entry interface, data that uniquely identifies the user and a subject entity;
send, responsive to the determining, the data that uniquely identifies the user and the data that uniquely identifies the subject entity to a server;
receive, from the server, an indication that data records for the subject entity have been pre-fetched, wherein the server stores the pre-fetched data records for the subject entity in an encrypted portion of a data record, the encrypted portion being encrypted with an encryption key built from a nonce, [[and]] the data that uniquely identifies the user and the data that uniquely identifies the subject entity; and
responsive to receiving the indication, make available a control in the data entry interface, the control sending a report request to the server in response to selection of the control by the user, wherein the report request provides the data uniquely identifying the user and the subject entity and the server provides at least one of the pre-fetched data records in response to the report request.

2.	(Previously Presented) The client system of claim 1, wherein the data that uniquely identifies the user includes at least one national registration number and the data that uniquely identifies the subject entity includes a birthdate and a name.

3.	(Previously Presented) The client system of claim 1, wherein determining that the user has provided the data that uniquely identifies the user and the subject entity occurs before the user has finished completing data entry in the data entry interface.

4.	(Previously Presented) The client system of claim 3, wherein the data entry interface is an electronic prescription drug interface.

5.	(Previously Presented) The client system of claim 1, wherein at least one pre-fetched record of the pre-fetched data records is fetched from a distributed data source.

6.	(Previously Presented) The client system of claim 5, wherein the at least one pre-fetched record is fetched via a secure connection using an HTTPS protocol.

7.	(Previously Presented) The client system of claim 1, the instructions further causing the client system to:
receive meta-information from the user; and
responsive to selection of the control by the user, provide the meta-information with the data uniquely identifying the user and the subject entity,
wherein the meta-information is used to select the pre-fetched data records provided in response to the report request.

8.	(Previously Presented) The client system of claim 1, wherein building the encryption key includes combining components of the encryption key in an order determined based on a value of the data uniquely identifying the user or the data uniquely identifying the subject entity.

9.	(Previously Presented) The client system of claim 1, wherein the data that uniquely identifies the user includes data obtained from authentication or login data.

10.	(Previously Presented) The client system of claim 1, wherein the data entry interface is for an electronic prescription system and the data records relating to the subject entity are data records from a prescription drug monitoring program.

11.	(Currently Amended) A method comprising:
monitoring data input by a user entering data into a data entry interface for a data input event, the data input event occurring when the user has entered data in the data entry interface that uniquely identifies a subject entity;
sending, responsive to the data input event, data that uniquely identifies the user and the data that uniquely identifies the subject entity to a server;
receiving, from the server, an indication that a data record for the subject entity has been pre-fetched from a remote source, wherein the server stores the pre-fetched data record for the subject entity in an encrypted portion of a data record, the encrypted portion being encrypted with an encryption key built from a nonce, [[and]] the data that uniquely identifies the user, and the data that uniquely identifies the subject entity; and
responsive to receiving the indication, make available a control in the data entry interface, the control sending a report request to the server in response to selection of the control by the user, wherein the report request includes the data uniquely identifying the user and the data uniquely identifying the subject entity and the server provides, from the encrypted portion of the data record, the pre-fetched data record in response to the report request.

12.	(Previously Presented) The method of claim 11, wherein the pre-fetched data record is a sensitive data record.

13.	(Currently Amended) The method of claim 11, further comprising:
receiving selection of the control; and
sending the report request to the server, wherein the server is configured to:
locate a key record using the data uniquely identifying the user and the data uniquely identifying the subject entity,
build the encryption key using the nonce from the key record, [[and]] the data that uniquely identifies the user, and the data that uniquely identifies the subject entity,
locate the data record using the data that uniquely identifies the user and the data that uniquely identifies the subject entity,
decrypt the encrypted portion of the data record using the encryption key, and
provide the decrypted data record as the response to the report request.

14.	(Previously Presented) The method of claim 11, wherein the data that uniquely identifies the user includes a professional license number for the user.

15.	(Previously Presented) The method of claim 11, wherein the data that uniquely identifies the user includes data obtained from authentication or login data.

16.	(Previously Presented) The method of claim 11, wherein the data that uniquely identifies the user includes data obtained from a device the user is logged into.

17.	(Previously Presented) The method of claim 11, wherein the data input event occurs before the user has finished completing data entry in the data entry interface.

18.	(Previously Presented) The method of claim 11, wherein the data entry interface is for an electronic prescription and the data that uniquely identifies the user and the data that uniquely identifies the subject entity is provided prior to receipt of medication information in the data entry interface.

19.	(Previously Presented) The method of claim 11, wherein the pre-fetched data record is fetched via a secure connection using an HTTPS protocol.

20.	(Previously Presented) The method of claim 11, wherein the server pre-fetches a plurality of pre-fetched records, each pre-fetched data record being encrypted with the encryption key and stored in a respective data record and the method further comprises:
receiving meta-information from the user; and
responsive to selection of the control by the user, providing the meta-information with the data uniquely identifying the user and the data uniquely identifying the subject entity,
wherein the meta-information is used to select from the respective data records, the pre-fetched data record provided in response to the report request.

Allowable Subject Matter
The following is Examiner's statement of reasons for allowance: 

MacCarthy (US2016/0147945) discloses obtaining patient data associated with the anonymized patient identifier from a set of source computing systems based on matching the anonymized patient identifier received from a collection computing system with the anonymized patient identifiers received from the set of source computing systems. MacCarthy generates a cumulative report based on analyzing the patient data obtained from the set of source computing systems and sending the cumulative report in response to the request for health record information associated with the anonymized patient identifier to the collection computing system.
Kumar (US2015/0356314) discloses receiving an incoming search query by the query interface. Customer information stored at rest in its encrypted state on a disk is retrieved from a term index file via a file IO layer causing an encrypted portion or fraction of the individual search index file to be decrypted at the file IO layer and the file IO layer then in turn passes the unencrypted portion or fraction of the individual search index file into memory where the query interface may interact with the customer information in its unencrypted state in fulfillment of the incoming search query to produce outgoing search results.

The closest prior arts reviewed and of record fail to anticipate, or in combination, fail to render obvious claim 1 in whole as amended herein, similarly stated in claim 11, because claim 1 recites: 
“ … receive, from the server, an indication that data records for the subject entity have been pre-fetched, wherein the server stores the pre-fetched data records for the subject entity in an encrypted portion of a data record, the encrypted portion being encrypted with an encryption key built from a nonce, the data that uniquely identifies the user and the data the uniquely identifies the subject entity; and
responsive to receiving the indication, make available a control in the data entry interface, the control sending a report request to the server in response to selection of the control by the user, wherein the report request provides the data uniquely identifying the user and the subject entity and the server provides at least one of the pre-fetched data records in response to the report request”.
 
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494